Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered December 3, 2001, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a persistent felony offender, to concurrent terms of 16 years to life, unanimously affirmed.
The People’s summation, read as a whole, was generally responsive to defense arguments and did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). While some of the challenged comments would have been better left unsaid, there was no misconduct that was so egregious as to require reversal. Concur—Tom, J.P., Andrias, Saxe and Sullivan, JJ.